
	

115 HRES 1185 RH: Providing for consideration of the bill (S. 2322) to amend the Federal Food, Drug, and Cosmetic Act to define the term natural cheese.
U.S. House of Representatives
2018-12-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		House Calendar No. 201
		115th CONGRESS
		2d Session
		H. RES. 1185
		[Report No. 115–1103]
		IN THE HOUSE OF REPRESENTATIVES
		
			December 21, 2018
			Mr. Newhouse, from the Committee on Rules, reported the following resolution; which was referred to the House Calendar and ordered to be
			 printed
		
		RESOLUTION
		Providing for consideration of the bill (S. 2322) to amend the Federal Food, Drug, and Cosmetic Act
			 to define the term natural cheese.
	
	
 That upon adoption of this resolution it shall be in order to consider in the House the bill (S. 2322) to amend the Federal Food, Drug, and Cosmetic Act to define the term natural cheese. All points of order against consideration of the bill are waived. The bill shall be considered as read. All points of order against provisions in the bill are waived. The previous question shall be considered as ordered on the bill and on any amendment thereto to final passage without intervening motion except: (1) one hour of debate equally divided and controlled by the chair and ranking minority member of the Committee on Energy and Commerce; and (2) one motion to commit.
		
	December 21, 2018Referred to the House Calendar and ordered to be
			 printed